                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:19-cv-485-RJC-DCK

JOANN McCULLOUGH,                             )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )
                                              )                ORDER
INTEGRITY AUTOMOTIVE                          )
PROMOTIONS, LLC, GROW FINANCIAL               )
FEDERAL CREDIT UNION, and                     )
GRASSROOTS ASSOCIATES, INC., d/b/a            )
Kia of Gastonia,                              )
                                              )
             Defendants.                      )
                                              )
                                              )

       THIS MATTER comes before the Court on Defendant Integrity Automotive

Promotions, LLC’s Motion to Dismiss Amended Complaint (Doc. No. 36); Defendant

Grow Financial Federal Credit Union’s Motion to Dismiss the Amended Complaint

(Doc. No. 38); Defendant Grassroots Associates, Inc. d/b/a Kia of Gastonia’s Amended

Motion to Dismiss Amended Complaint and to Compel Arbitration (Doc. No. 40);

Plaintiff’s Motion to Remand (Doc. No. 45).; and the Magistrate Judge’s

Memorandum and Recommendation (“M&R”), (Doc. No. 54) recommending that the

defendants’ motions should be granted in part and denied in part. The parties have

not filed objections to the M&R and the time for doing so has expired. Fed. R. Civ. P.

72(b)(2).



                                          1




      Case 3:19-cv-00485-RJC-DCK Document 55 Filed 09/30/20 Page 1 of 4
I.     BACKGROUND

        No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no timely objection is filed, “a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting

Fed. R. Civ. P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge
                                         2




       Case 3:19-cv-00485-RJC-DCK Document 55 Filed 09/30/20 Page 2 of 4
shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R. Nevertheless, this Court has conducted a

full review of the M&R and other documents of record and, having done so, hereby

finds that the recommendation of the Magistrate Judge is, in all respects, in

accordance with the law and should be approved. Accordingly, the Court ADOPTS

the recommendation of the Magistrate Judge as its own.

IV.   CONCLUSION

      IT IS, THEREFORE, ORDERED that:

      1. The Magistrate Judge’s M&R, (Doc. No. 54), is ADOPTED;

      2. Defendant Integrity Automotive Promotions, LLC’s Motion to Dismiss

         Amended Complaint, (Doc. No. 36), is DENIED WITHOUT PREJUDICE;

      3. Defendant Grow Financial Federal Credit Union’s Motion to Dismiss the

         Amended Complaint, (Doc. No. 38), is DENIED WITHOUT PREJUDICE;

      4. Defendant Grassroots Associates, Inc. d/b/a/ Kia of Gastonia’s Amended

         Motion to Dismiss Amended Complaint and to Compel Arbitration, (Doc.

         No. 40), is GRANTED in part and the parties shall be COMPELLED to

         pursue arbitration as discussed in the Magistrate Judge’s M&R (Doc. No.

         54);
                                         3




      Case 3:19-cv-00485-RJC-DCK Document 55 Filed 09/30/20 Page 3 of 4
5. Plaintiff’s Motion to Remand, (Doc. No. 45), is DENIED WITHOUT

   PREJUDICE; and

6. This matter will be STAYED pending arbitration, and the parties shall be

   required to file a joint Status Report in ninety (90) days, and every ninety

   (90) days thereafter, until otherwise ordered by the Court.

IT IS SO ORDERED.




                                         Signed: September 30, 2020




                                   4




Case 3:19-cv-00485-RJC-DCK Document 55 Filed 09/30/20 Page 4 of 4
